                               Case 2:21-mc-00147-SWS Document 1-1 Filed 06/15/21 Page 1 of 1

JS44 (Rev 10/20)                                                             CIVIL COVER SHEET
                                                                                                                                                                             ZhrAC'lHn -5
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and scrvice of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approvedby the Judicial Conferenceof the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (Sl-J' INSTRUCTIOh'S ONNHXTPAGK OF THIS I'OltU.)
1. (a) PLAINTIFFS                                                                                               DEFENDANTS
       WEIHAI TEXTILE GROUP IMPORT & EXPORT CO.,
                                                                                                                ERUPTION HOLDINGS INC
       LTD.,
   Cb) County of Residence of First Listed Plaintiff                 China                                      Countv of Residence of First Listed Defendant               WyomlnCl COrDOration
                                 (liYCi;j'T IN U.S. PUINTIFl-CASnS)                                                                          (IN U.S. PIAINTIFF VASES ONLY)
                                                                                                                NOTE:      IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Hrm Name, Address, andTelephone Number)                                                        Attorneys (if Known)

         Bradley T. Cave, P.C., Holland & Hart LLP, 2515 Warren
         Ave, Suite 450 Cheyenne. WY 82001, 307-778-4200
II. BASIS OF JURISDICTION (Placean "X" mOneHox Only)                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Placc an "X" inOneHoxforPlaintiff
                                                                                                            (For Diversity' Cases Only)                                     and One Boxfor Defendant)
1 11 U.S. Government                           Federal Question                                                                        RTF      DEF                                                PTE      DEF
         Plaintiff                                (U.S. Government Noi a Party)                        Citizen ofThis State            Q 1 Q 1 Incorporated or Principal Place                     Q 4 [^4
                                                                                                                                                            of Business In This Slate


1 |2 U.S. Government                  [*]4 Diversity                                                   Citizen ofAnother State         [^2     CH 2 Incorporated            Principal Placc        EH 5 | |5
         Defendant                                (Indicate Ciiizenship of Parties in hem HI)                                                               ofBusiness In Another Stale

                                                                                                       Citizen orSubject ofa           03      dl ^ Foreign Nation                                 O ^      1 |6
                                                                                                         Foreign Country
IV. NATURE OF SUIT (I'lacf uii "X" inOne Box Only)                                                                                         Click here for: Nature ofSult Code Descriptions.
          CONTRACT                                                   TORTS                               FORFEITURE^ENALTY                        BANKRUPTCY                         OTHER STATUTES
   110 Insiirance                       PERSONAL INJURY                    PERSONAL INJURY             2^625 Drug Related Seizure              422 Appeal 28 USC 158               375 False Claims -Act
   120 Marine                          310 Airplane                    I I365 Personal Injury -               of Property 2 i USC881           423 Withdrawal                      376Qui TaJTi(3l USC
   130 Miller Act                      315 Airplane Product                    Product Liability       • 690 Other                                  28 USC 157                          3729(a))
   140 Negotiable Instnuncnt               Liability                   I I367 HealthCare/                                                                                          400 Stale Reapportionment
   150 Recovery ofOveqsayment          320 Assault, Libel &                   Pharmaceutical                                                  PROPERTY RIGHTS                      410 Antitrust
       & Enforcemcni ofJudgment                Slander                        Personal Injury                                                  820 Copyrights                      430 Banks and Banking
   151 Medicare Act                    330 Federal Employers'                 Product Liability                                                830 Patent                          450 Commerce
   152 Recovery of Defaulted               Liability                   I I 368 Asbestos Personal                                               835 Patent - Abbreviated            460 Deportation
       Student Loans                   340 Marine                              Injury Product                                                       New Drug Application           470 Racketeer Influenced and
       (Excludes Veterans)             345 Marine Product                      Liability                                                       840 Trademark                            Corrupt Organizations
I 1153 Recoveiy ofOveqjayment                  Liability                PERSONAL PROPERTY                           LABOR                      880 Defend Trade Secrets           I 480Consumer Credit
       of Veteran's Benefits           350 Motor Vehicle                  370 Other Fraud                1710 Fair Labor Standards"                 Act of2016                          (15 USC 1681 or 1692)
   160 Stockholders' Suits             355 Motor Vehicle                  371 Truth in Lending                Act                                                                 I 485 Telephone Consumer
   190 Other Contract                        Product Liability         I I380 OtherPersonal            ^720 Labor/Management                   SOCIAL SECURITV                          Protection Act
   195 Contract Product Liability'     360 Other Personal                     Property Damage                 Relations                        861 HIA(I395ID                      490 Cable/Sat TV
   196 Franchise                           Injury                      [~1385Property Damage           _ 740 Railway LaborAct                  862 Black Lung (923)                850 Securities/Commodities/
                                       362 Personal Injury -                  Product Liability           751 Family and Medical               863 DIWC/DIWW (405(g))                   Exchange
                                           Medical Malpractice                                                Leave Act                        864 SSID Title XVI               • 890 Other Statutory Actions
       REAL PROPERTY                     CIVIL RIGHTS                    PRISONER PETITIONS               790 Other Labor Litigation           865 RSI (405(g))                   I 891 Agricultural Acts
   210 Land Condemnation               440   Other Civil Rights           Habeas Corpus:               _ 791 EmployeeRetirement                                                    893 Environmental Maners
   220 Foreclosure                     441   Voting                       463 Alien Detainee                  Income Securitv Act             FEDERALTAX SUITS                     895 Freedom oflnformation
   230 Rcnl Lease & Ejectincnt         442   Employment                   510 Motions lo Vacate                                                870 Taxes (U.S. Plaintiff                Act
   240 Tons to Land                    443   Housing/                         Sentence                                                             or Defendant)                   896 Arbitration
   245 Tort Product Liability                Accommodations              I530 General                                                          871 IRS—Third Party                 899 Administrative Procedure
   290 All Other Real Properly         445 Ainer. w/Disabilities •     • 535 Death Penalty                    IMMIGRATION                           26 USC 7609                         Act/Review or Appeal of
                                             Employment                   Other:                          462 Naturalization Application                                                Agency Decision
                                       446 Amer. w/T)isabilities •        5-10 Mandamus & Other           465 Other Immigration                                                 • 950 Constitutionality of
                                             Other                        550 Civil Rights                    Actions                                                                   State Statutes
                                       448 Education                      555 Prison Condition
                                                                          560 Civil Detainee •
                                                                              Conditions of
                                                                              Confinement

V. ORIGIN (Placean "X"inOneMax Only)
Ql Original             Q|2 Removed from                   •           Remanded from              I—14 Reinstated or •           Transferred from       I I 6 Multidistrict              I—I 8 Multidistrict
       Proceeding                State Coutl                           Appellate Court                 Reopened                  Another District                Litigation -                   Litigation -
                                                                                                                                 (specify)                       Transfer                       Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictionalstatutes unless diversity).
                                         9 U.S.C. 203,207
VI. CAUSE OF ACTION Brief description of cause:
                                         Petition for recognition of foreign arbitration award
VII. REQUESTED IN                        •       CHECK IF THIS IS A CLASS ACTION                          DEMA.ND S                                  CHECK YES only ifdemanded incomplaint:
        COMPLAINT:                               UNDER RULE 23, F R.Cv.P.                                 $666,937.10                                JURY DEMAND:        QYcs HNo
VIII. RELATED CASE(S)
                                               (See insiniciions):
        IF ANY                                                          JUDGE                                                                  DOCKET NUMBER

DATE                                                                      S19<A1%1RE OF ATTORNEY OF RECORD
June 15, 2021
FOR OFFICE USE ONLY

   RECEIPT q                         OU'NT                                    APPLYING IFP                                     JUDGE                              MAG. JUDGE
